PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/929,217
Filing Date: 6 Feb 2020
Appellant(s): The Nielsen Company (US), LLC



__________________
Lawrence H. Aaronson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/11/2022.
(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 1/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al., USPGPUB 2019/0182541 (hereinafter “Seo”), in view of Rodriguez, USPGPUB 2013/0097630 (hereinafter “Rodriguez”).

Regarding claim 1, Seo discloses a method comprising (Fig. 4 and corresponding description):
detecting a fingerprint-based channel-multi-match with respect to a channel of media content being rendered by a content presentation device (Fig. 4, element 40, ¶ [67]); and
responsive to the detecting of the fingerprint-based channel-multi-match, using channel-identification information extracted from a fingerprint in the media content as a basis to determine which channel the content presentation device is rendering (Element 42; ¶¶ [67]-[75]).

Seo is not explicit in extracting the channel-identification from a watermark encoded in the media. However, Rodriguez discloses a method, computer program code, and system for employing content identification and/or distribution identification data (Abstract) wherein, in addition to fingerprints, the channel identification is extracted from a watermark encoded in the media (¶¶ [14], [17]-[19], [26], [38]-[41]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Seo with Rodriguez’s teachings in order to provide for a faster disambiguation and more efficient/ faster operation of detecting the media and its corresponding channel.

Regarding claim 2, Seo discloses based on the determining of which channel the content presentation device is rendering, causing the content presentation device to carry out a content modification in the determined channel (Action as indicated in element 44, ¶ [67], and further disclosed in ¶ [76]).
Regarding claim 4, Seo discloses:
wherein the channel of media content being rendered by the content presentation device comprises a video component and an audio component (¶ [26], Fig. 4, as indicated in elements 40, 42, ¶ [67]),
wherein the fingerprint-based channel-multi-match is with respect to the video component of the channel (Element 40, ¶¶ [67]-[71]), and
wherein the channel-identification information is extracted from an audio watermark encoded in the media content (Element 40, ¶ [72]).
Regarding claim 5, the system of Seo and Rodriguez (as analyzed in claim 1) discloses wherein the channel-identification information is extracted by the content presentation device from the watermark encoded in the media content (Rodriguez: ¶¶ [14], [17]-[19], [26], [38]-[41]).
Regarding claim 6, the system of Seo and Rodriguez discloses wherein the method is carried out by an entity other than the content presentation device (Either the server, presentation device, and/or a combination of the two may perform the method as disclosed in Seo: ¶¶ [33]-[43], and [74]; Also see Rodriguez: ¶ [12])) , the method further comprising:
requesting and receiving from the content presentation device the channel-identification information extracted from the watermark encoded in the media content (Seo: ¶¶ [45], [76]; Rodriguez: ¶ [26]).
The method of claim 7 differs from the method of claims 1 and 6 in that instead of “watermark encoded in the media” as recited in claim 1, claim 7 cites steganographic encoding. Rodriguez  discloses this feature in ¶ [14]. Therefore, claim 7 is rejected by the same analysis as claims 1 and 6.

Regarding claim 8, the system of Seo and Rodriguez discloses wherein the steganographic encoding in the channel of media content comprises a watermark in the channel of media content (Rodriguez: ¶ [14]).
Regarding claim 9, Seo discloses responsive to the request, decoding by the content presentation device the watermark, and determining by the content presentation device, from the decoded watermark, the channel-identification information to transmit to the server (Fig. 4, element 42; ¶¶ [67]-[73]).
Claim 10 recites similar features as those of claim 4, therefore, rejected the same. . 
Regarding claim 11, the system of Seo and Rodriguez discloses a method comprising:
detecting, by a computing system, that query fingerprints of media content being rendered by a content presentation device match reference fingerprints respectively of multiple channels (Fig. 4, element 40, ¶ [67], Element 42; ¶¶ [67]-[75]);
responsive to detecting that the query fingerprints of the media content being rendered by the content presentation device match the reference fingerprints respectively of the multiple channels, performing disambiguation based at least in part on channel-identification information that is steganographically encoded in the media content being rendered by the content presentation device (Rodriguez: ¶¶ [14], [17]-[19], [26], [38]-[41]), the disambiguation identifying which of the multiple channels the content presentation device is rendering (Fig. 4, element 40, ¶ [67], Element 42; ¶¶ [67]-[75]) ; and
taking action based on the identifying of the channel (Action as indicated in element 44, ¶ [67], and further disclosed in ¶ [76]).
Regarding claim 12, the system of Seo and Rodriguez discloses wherein the computing system is an entity other than the content presentation device, and wherein the query fingerprints of the media content being rendered by the content presentation device are generated by the content presentation device (Either the server, presentation device, and/or a combination of the two may perform the method as disclosed in Seo: ¶¶ [33]-[43], and [74]; Also see Rodriguez: ¶ [12])), the method further comprising:
receiving by the computing system, from the content presentation device, the query fingerprints of media content being rendered by the content presentation device (Seo: ¶¶ [45], [76]; Rodriguez: ¶ [26]).
Regarding claim 13, Seo discloses receiving by the computing system the reference fingerprints from one or more content distribution systems (¶¶ [26], [33]-[37]).
Regarding claim 14, the system of Seo and Rodriguez discloses wherein performing the disambiguation based at least in part on the channel-identification information (Seo: ¶¶ [66]-[73]) that is steganographically encoded in the media content being rendered by the content presentation device (Rodriguez: ¶¶ [14], [17]-[19], [26], [38]-[41]) comprises:
causing the content presentation device to report the channel-identification information (Seo: ¶¶ [41], [74]; Rodriguez: ¶ [26]) that is steganographically encoded in the media content being rendered by the content presentation device.
Regarding claim 15, the system of Seo and Rodriguez discloses wherein causing the content presentation device to report the channel-identification information (Seo: ¶¶ [41], [74]; Rodriguez: ¶ [26]) that is steganographically encoded in the media content being rendered by the content presentation device (Rodriguez: ¶¶ [14], [17]-[19], [26], [38]-[41]) comprises :
transmitting to the content presentation device a request that causes the content presentation device to decode and report the steganographically encoded channel-identification (Seo: ¶¶ [74]-[76]; Rodriguez: ¶¶ [14], [17]-[19], [26], [38]-[41]) .
Regarding claim 16, the system of Seo and Rodriguez discloses wherein the channel-identification information is watermark encoded in the media content (Rodriguez: ¶¶ [14], [17]-[19], [26], [38]-[41]).
Regarding claim 17, the system of Seo and Rodriguez discloses wherein the media content being rendered by the content presentation device comprises a video component and an audio component (Seo: ¶ [26], Fig. 4, as indicated in elements 40, 42, ¶ [67]),
wherein the query fingerprints and reference fingerprints both represent video (Seo: Element 40, ¶¶ [67]-[71]), and
wherein the channel-identification information is steganographically encoded in the audio component of the media content (Rodriguez: ¶¶ [14], [17]-[19], [26], [38]-[41]) being rendered by the content presentation device (Seo: Element 40, ¶ [72]) .
Regarding claim 20, the system of Seo and Rodriguez discloses wherein taking the action based on the identified channel comprises reporting presentation of the identified channel for use in a channel ratings system (Seo: ¶¶ [41], [74]; Rodriguez: ¶ [26]).

Claims 3, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Seo, in view of Rodriguez, further in view of Levy, USPGPUB 2009/0158318 (hereinafter “Levy”).

Regarding claim 3, the system of Seo and Rodriguez is silent on wherein the content modification comprise dynamic ad insertion.

However, Levy discloses a method, system, and computer program product for utilizing fingerprint/ watermarks for triggering actions/ modifications in the media such as inclusion of supplemental content (as had been disclosed by Seo) and dynamic ad insertion (¶¶ [21]-[22], [25], [27]-[28], and [30]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Seo and Rodriguez with Levy’s teachings in order to provide for a wide array of content modifications/ customizations to fit the users/ viewers’ needs/ profiles.

Regarding claim 18, the system of Seo, Rodriguez, and Levy discloses wherein taking the action based on the identified channel comprises:
detecting a content-modification opportunity (Seo: ¶¶ [67], [76]; Levy: ¶¶ [21]-[22], [25], [27]-[28], and [30]) in the identified channel based on a comparison of reference fingerprints of the identified channel with fingerprints of a modifiable-content segment; and
responsive to detecting the content-modification opportunity in the identified channel, enabling and preparing the content presentation device to carry out a content modification with respect to the detected content-modification opportunity (Seo: ¶¶ [67], [76]; Levy: ¶¶ [21]-[22], [25], [27]-[28], and [30]). Further see Levy: ¶¶ [36], [39], [95]-[96], [122].
Regarding claim 19, the system of Seo, Rodriguez, and Levy discloses wherein the modifiable-content segment is a replaceable advertisement, and wherein the content modification is playout of a replacement advertisement in place of the replaceable advertisement (Seo: ¶¶ [67], [76]; Levy: ¶¶ [21]-[22], [25], [27]-[28], and [30]). Further see Levy: ¶¶ [36], [39], [95]-[96], [122].


(2) Response to Argument

With respect to claim 1:

Appellant argues that the Examiner has made an error in applying Seo. Appellant asserts that “According to claim 1, “what is responsive to the detecting of the fingerprint-based channel-multi-match” is using “channel-identification information extracted from a watermark encoded in the media content” as a basis to determine which channel the content presentation device is rendering, not using “channel-identification information extracted from a fingerprint in the media content””. (Appeal Brief: page 5, 2nd paragraph).

Examiner respectfully submits that Seo is directed to “Media Channel Identification with video multi-match detection” (Title, and as appears throughout and as indicated in the rejection of claim1). Examiner had observed that Seo is not explicit in extracting the channel-identification from a watermark encoded in the media (Final Rejection: page 7). This feature was taught by Rodriguez.

Appellant has not mentioned and/or presented any arguments with respect to the secondary reference Rodriguez.

Rodriguez has recognized this deficiency as evidenced by ¶ [17] of his disclosure, reproduced below:
[0017] While the fingerprint-based identification data identifies the song, it provides no information about the distribution channel. There is no indication as to whether the song was distributed by Sirius, or was part of a television soundtrack, or was an iTunes download, etc.

Rodriguez then solves the problem by encoding the channel identification/ source information in the watermark/ fingerprint (¶¶ [14], [17]-[19], [26], [38]-[41]).


Appellant accuses the Examiner of having changed the wording of the claim (Appeal Brief: page 5, 2nd paragraph).

Examiner disagrees and respectfully submits that the rejection relied on Seo and Rodriguez. The claim features taught by Seo were highlighted by the Examiner, in the first instance which included channel identification and channel disambiguation based on the fingerprints, not only to show the teachings of Seo but as a window to the state of the art at the time. In this regard, “a watermark encoded” in the media content was not taught by Seo, yet Rodriguez had identified and disclosed determining (identification of) the channel using “a watermark encoded” in the media content (¶¶ [14], [17]-[19], [26], [38]-[41]).

With respect to Appellant argument that “fingerprint of the media content is not “in” the media content of Seo but is rather established as a representation of the media content” (Appeal Brief: page 6, 2nd paragraph).

Examiner respectfully disagrees. The fingerprint is a representation of characteristics of the media content (on a per key-frame basis; Seo: ¶ [41]). As such it is a feature unique and associated with and “in” the media.

This is different than being “encoded” in the media which were recited with respect to the “watermark” in claim 1, and the Examiner admitted that Seo does not teach “watermark encoded in the media”. For that reason, Rodriguez was provided as evidence of such teaching.

Examiner further points out that “in the media” by itself does not indicate encoded, embedded, and/or inserted in the media. The Broadest Reasonable Interpretation (BRI) of “in” includes representations of the features/ characteristics of the media (objects/ shapes in the frame and/or key-frame) by a fingerprint unique to that media.

In response to the Examiner’s reply to Appellant’s arguments (Final Rejection mailed 11/21/2021, page 5), Appellant further argues that “Seo does not teach a “detected/ extracted finger print”. Rather Seo teaches generating a fingerprint …” (Appeal Brief: page 8, 2nd paragraph).

Examiner respectfully points out that the Appellant is mischaracterizing the Examiner’s clarifying point.

The claim language calls for detecting a fingerprint-based channel-multi-match with respect to a channel of media content being rendered by a content presentation device which is taught by Seo (Fig. 4, element 40, ¶ [67]). The claim does not recite “detecting a finger-print”. The claim recites “detecting a fingerprint-based channel-multi-match…”. As such whether the fingerprint is detected, generated, calculated, and/or determined has no bearing on the meeting of the claim limitation. 

Examiner respectfully submits that Seo is directed to “Media Channel Identification with video multi-match detection” (Title, and as appears throughout and as indicated in the rejection of claim1).

With respect to claim 11:

Appellant has not presented any new arguments and relies on the same arguments as those presented and rebutted with respect to claim 1.

With respect to claim 7:

Appellant argues that the Examiner’s reliance on the analysis of claims 1 and 6 and recitation of Rodriguez ¶ [14] is in error. Appellant claims that the Examiner did not address features such as “the content presentation device generating query fingerprints”, “the content presentation device transmitting the generated query fingerprints to the server”, “the content presentation device receiving a request for channel identification information, and “the content-presentation device transmitting the channel-identification information”.

With respect to dependent claims 2-6, 8-10, and 12-20:

Appellant has not presented any new arguments and relies on the same arguments a s presented and rebutted with respect to the independent claims.

Examiner respectfully disagrees. Claim 1 was presented broadly without any indication as to where the process is being performed, the server or the presentation device, or both. Claim 6 recites preforming the method by an entity other than the content presentation device (e.g. server) while receiving some information/ requests from the content presentation device. 

Seo discloses that the process could be distributed across servers and presentation devices (¶¶ [39]-[42], [69], [74]). Therefore, Examiner respectfully submits that Seo, along with Rodriguez (¶ [14]), in their entirety, as detailed with respect to claims 1 and 6, do meet the claim limitations.

Furthermore, Appellant has not brought up this issue in the past (see prosecution history, Remarks 7/29/2021, Interview Summary 08.03/2021; Remarks 01/11/2022; Pre-Appeal Conference: 02/11/2022). Examiner would have been more than happy to provide additional clarifications should the Appellant had indicated the need.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JAMES R MARANDI/Primary Examiner, Art Unit 2421 

                                                                                                                                                                                                       Conferees:
/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421                                                                                                                                                                                                 
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.